UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4024



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DARRELL ROBERT GREENE,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:04-cr-00117-LHT-10)


Submitted:     July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant. Gretchen C.F. Shappert, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Darrell Robert Greene appeals his conviction and sentence

of 121 months’ imprisonment and four years’ supervised release,

following his guilty plea to conspiracy to manufacture and to

possess with intent to distribute methamphetamine, in violation of

21 U.S.C. §§ 841, 846 (2000).          On appeal, Greene claims that, but

for the ineffective assistance of counsel in failing to object to

the application of enhancements to his sentence, his sentence would

have be lower.1

           As    Greene     acknowledges,        his   claim   of     ineffective

assistance of counsel must be brought in a collateral proceeding

under 28 U.S.C. § 2255 (2000), unless it conclusively appears from

the face of the record that his counsel was ineffective.                   United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).

           Greene can make no such showing in this case.                 Evidence

supports   the    district    court’s     enhancements     pursuant      to   USSG

§ 2D1.1(b)(1) (2004), based on Greene’s possession of a firearm

during the course of the conspiracy, and to USSG § 2D1.1(b)(6)(B),

based on his having created a substantial risk of harm to the

environment     as   a   result   of   his     methamphetamine      manufacturing



     1
      Greene does not otherwise challenge his conviction, or the
knowing and voluntary nature of his plea, nor does he challenge his
admitted responsibility for an amount of methamphetamine of more
than 35 grams but less than 50 grams, placing him at an attendant
base offense level of 30, pursuant to U.S. Sentencing Guidelines
Manual (“USSG”) § 2D1.1(c)(5) (2004).

                                       - 2 -
conduct.    Thus, Greene cannot prove prejudice in his attorney’s

failure to object to the enhancements,2 based on the face of the

record, such that we would entertain Greene’s claim of ineffective

assistance on direct appeal.         Accordingly, we affirm Greene’s

conviction and sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




     2
      See Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

                                   - 3 -